Citation Nr: 1628202	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  13-05 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bruxism.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	John S. Berry, Jr., Attorney



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from August 1964 to May 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The issues of entitlement to service connection for erectile dysfunction and sleep apnea and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Bruxism has not caused a dental disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bruxism have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

The Veteran was also provided a VA examination (the reports of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions and grounded his opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

The Veteran filed his claim for service connection in January 2010, which was denied by an April 2011 rating decision.  He asserts his bruxism is due to his active service.

The Veteran's STRs show treatment for his teeth during service.  However, the STRs do not show any diagnoses for temporomandibular symptoms or bruxism.

In February 2011, the Veteran was afforded a VA examination.  A VA examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted an examination.  The Veteran reported frequent clenching and intermittent pain.  The Veteran was diagnosed with bruxism.  

To establish service connection, the Veteran must show that a current disability is causally related to an event or injury in service.  38 C.F.R. § 3.303.  Bruxism, the grinding of the teeth, is not considered by VA regulations to be a dental disability for which service connection can be granted.  Service connection for bruxism is only warranted when it causes a dental disability, such as TMJ disorder or a bone infection that results in tooth loss.

The Veteran does not contend, and the evidence does not show, that bruxism has caused a dental disability.

As such, service connection is not warranted. 


ORDER

Service connection for bruxism is denied.




REMAND

In March 2015, the Board remanded the Veteran's service connection claims for VA examinations with opinions.  The Veteran was scheduled for VA examinations in June 2015.  The Veteran reported that he attempted to reschedule to appointments before going out of town.  However, the record shows that the Veteran failed to report to the examinations.

Furthermore, the record contains medical articles regarding posttraumatic stress disorder and its effects on erectile dysfunction and sleep apnea.

As such, new VA examinations should be scheduled.  Furthermore, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, medical opinions are necessary to adjudicate the service connection claims.

Additionally, the issue of TDIU is inextricably intertwined with the adjudication of the other remanded issues, and therefore it too will be remanded.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his obstructive sleep apnea.  The examiner is to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's obstructive sleep apnea, if diagnosed:

a) either began during or was otherwise caused by his military service.  Why or why not? 

b) was caused by his service-connected PTSD; Why or why not? or 

c)  was aggravated (permanently increased beyond the natural progression of the disability) by his service-connected PTSD; Why or why not?  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

The examiner should also address the significance, if any, of the medical articles that were submitted in November 2013, addressing the possibility of a link between PTSD and sleep problems.

2.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his erectile dysfunction.  The examiner is to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's erectile dysfunction, if diagnosed:

a) either began during or was otherwise caused by his military service.  Why or why not? 

b) was caused by his service-connected PTSD; Why or why not? or 

c)  was aggravated (permanently increased beyond the natural progression of the disability) by his service-connected PTSD; Why or why not? If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 


The examiner should also address the significance, if any, of the medical articles that were submitted in November 2013, addressing the possibility of a link between PTSD and diminished sexual performance.

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


